Name: Council Regulation (EC) NoÃ 1047/2009 of 19Ã October 2009 amending Regulation (EC) NoÃ 1234/2007 establishing a common organisation of agricultural markets as regards the marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  foodstuff;  animal product
 Date Published: nan

 6.11.2009 EN Official Journal of the European Union L 290/1 COUNCIL REGULATION (EC) No 1047/2009 of 19 October 2009 amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets as regards the marketing standards for poultrymeat THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2) lays down certain marketing standards for poultrymeat. (2) Article 116 of Regulation (EC) No 1234/2007 provides that products of the poultrymeat sector are to be marketed in accordance with the provisions of Annex XIV to that Regulation. (3) The marketing standards were developed to contribute to an improvement in the quality of poultrymeat and information relating thereto and, consequently, facilitate the sale of such meat. In particular, a definition of fresh poultrymeat that is more precise than in the legislation on food safety was introduced, with effect as from 1 July 1991, by Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (3). Experience shows that there is a need to confirm the strict principle behind this definition and to make it even more explicit. (4) In view of the fact that poultrymeat is being consumed increasingly in the form of meat preparations and products, the scope of the marketing standards for poultrymeat should be extended to include poultrymeat preparations and products. (5) Similarly, poultrymeat in brine falling within CN code 0210 99 39 should also be covered by the marketing standards. (6) Experience shows that in certain cases fresh poultrymeat preparations can easily substitute for fresh poultrymeat when they are presented for sale to the consumer. In order to avoid any distortion of competition between fresh poultrymeat and fresh poultrymeat preparations, it is appropriate to extend the principle behind the definition of fresh poultrymeat to fresh poultrymeat preparations. (7) Under Community legislation on the labelling of foodstuffs, the labelling and the methods used must not be such as to mislead the purchaser, in particular as to the characteristics of the foodstuff, and particularly as to the nature of the product, its identity, properties, composition, quantity, durability, origin or provenance, or method of production or manufacture. (8) Poultrymeat which has been frozen or quick-frozen must be sold in that state or be used in preparations marketed as frozen or quick-frozen, or in meat products. (9) Since the subdivision of Class A into A 1 and A 2 and the subdivision of frozen poultrymeat by weight categories provided for in Regulation (EC) No 1234/2007 are not widely used in practice and therefore superfluous, these provisions should be abolished for the sake of simplification. (10) Regulation (EC) No 1234/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EC) No 1234/2007 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall apply from 1 May 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 2009. For the Council The President E. ERLANDSSON (1) Opinion of 5 May 2009 (not yet published in the Official Journal). (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 173, 6.7.1990, p. 1. ANNEX Part B of Annex XIV to Regulation (EC) No 1234/2007 is amended as follows: 1. paragraph 1 of Part I is replaced by the following: 1. Without prejudice to Part C of this Annex concerning the provisions on the production and marketing of eggs for hatching and of farmyard poultry chicks, these provisions shall apply to the marketing, within the Community by way of business or trade, of certain types and presentations of poultrymeat, and poultrymeat or poultry offal preparations and products, of the following species as set out in Part XX of Annex I:  Gallus domesticus,  ducks,  geese,  turkeys,  guinea fowls. These provisions shall also apply to poultrymeat in brine falling within CN code 0210 99 39 as referred to in Part XXI of Annex I.; 2. Part II is amended as follows: (a) points 2 and 3 are replaced by the following: 2. fresh poultrymeat  means poultrymeat which has not been stiffened at any time by the cooling process prior to being kept at a temperature not below  2 °C and not higher than + 4 °C. However, Member States may lay down slightly different temperature requirements for the minimum length of time necessary for the cutting and handling of fresh poultrymeat performed in retail shops or in premises adjacent to sales points, where the cutting and handling are performed solely for the purpose of supplying the consumer directly on the spot; 3. frozen poultrymeat  means poultrymeat which must be frozen as soon as possible within the constraints of normal slaughtering procedures and is to be kept at a temperature no higher than  12 °C at any time;; (b) the following points are added: 5. poultrymeat preparation  means poultrymeat including poultrymeat that has been reduced to fragments, which has had foodstuffs, seasonings or additives added to it or which has undergone processes insufficient to modify the internal muscle fibre structure of the meat; 6. fresh poultrymeat preparation  means a poultrymeat preparation for which fresh poultrymeat has been used. However, Member States may lay down slightly different temperature requirements to be applied for the minimum length of time necessary and only to the extent necessary to facilitate the cutting and handling performed in the factory during the production of fresh poultrymeat preparations; 7. poultrymeat product  means a meat product as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004 for which poultrymeat has been used.; 3. Part III is amended as follows: (a) the second subparagraph of paragraph 1 is deleted; (b) the introductory phrase of paragraph 2 is replaced by the following: Poultrymeat and poultrymeat preparations shall be marketed in one of the following conditions:; (c) paragraph 3 is deleted.